Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Orlando David Almond appeals the magistrate judge’s order * dismissing as untimely filed Almond’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Almond v. Sisk, No. 3:08-cv-00138-MHL, 2009 WL 2424084 (E.D.Va. Aug. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the magistrate judge's jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).